DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2010/0264036, FIGs. 1A-B) a structure comprising: an insulating base (2); a plurality of through-holes (3/4) that are provided in the insulating base and penetrate the insulating base in a thickness direction; conductive paths (5) that are constituted of a conductive substance filling the plurality of through-holes; wherein both ends of the respective conductive paths are provided with protrusions (6a/6b) that protrude from each surface of the insulating base in the thickness direction.
However, the prior art failed to disclose or reasonably suggest the claimed structure particularly characterized by insulators with which the plurality of through-holes are filled and are constituted of an insulating substance different from that of the insulating base, both ends of the insulators are flush with each surface of the insulating base in the thickness direction, protrude with respect to the surface in the thickness direction, or are recessed from the surface in the thickness direction, in a case where the insulators protrude, a protrusion length of the insulators is 30% or less of a protrusion length of the protrusions of the conductive paths, and in a case where the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FIGs. 6a, 6b, and 10e of US Pub. No. 2012/0068313 disclose a base (122); a plurality of through-holes (146) that are provided in the base and penetrate the base in a thickness direction; conductive paths (two 176) that are constituted of a conductive substance filling the plurality of through-holes; wherein both ends of the respective conductive paths are provided with protrusions that protrude from each surface of the insulating base in the thickness direction, and insulators (180 associated with two other 176) with which the plurality of through-holes are filled and are constituted of an insulating substance different from that of the insulating base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896